DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an acquisition unit”, “an extraction unit”, “a setting unit”, “a calculation unit”, “a display unit”, “a registration unit”, “an image acquisition unit”, “an information acquisition unit”,  “means for”, “a communication unit” and “a display processing unit” in claim 12 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “acquire”, “extract”, “set”, “calculate”, “display” and “register” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the Specification discloses the physical structure about above units paragraph 34 and 36 and Fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemer (PGPUB: 20130071875) in view of Bachelet (PGPUB: 20120169863), and further in view of Tandon (PGPUB: 20180211380).

Regarding claims 1 and 12, Zemer teaches an apparatus for determining whether an examinee is infected by microorganism, comprising: 
a communication unit (see Fig. 9,, item 608) configured to obtain an microphotographed image of a biological sample of the examinee (see paragraph 73, input module configured and operable to receive data corresponding to an optical image of said sample; Fig. 3, images of mixed populations of bacteria); and 
a processor configured to receive the obtained microphotographed image (see Fig. 7, paragraph 144, the processing unit 800 comprises input module 410 configured and operable to receive data corresponding to an optical image 420 of a substrate supporting the sample) and generate analysis information on the microorganism (see Fig. 7, paragraph 144, the processing unit 400 can also comprise a processor 430 configured and operable to process the optical image and in turn output a single, or a value or a combination of signals/values 440 indicative of presence or absence of at least one optical aberration in the acquired optical image) based on a deep learning model of the microorganism infection disease, or support another apparatus that operates in conjunction with the communication unit to generate the analysis information (see paragraph 67, the image analysis can be based on one or more of the common practices such as contour detection, image parameter derivatives, shape detection, image reconstruction, segmentation, image differencing, machine learning),Application of: Hyun-Jun Kim Serial No.: TBDPreliminary Amendmentwherein the processor is configured to: 
provide the generated analysis information, or support the another apparatus to provide the analysis information, so as to perform at least one of 
(i) whether the microorganism corresponding to the analysis information exists or not (see paragraph 33, processing said at least one optical image to provide a value or a combination of values indicative of presence or absence of said at least one aberration; said value or combination of values permitting identification of the biological objects in said sample),and 
(ii) a process to support a user of the computing apparatus to read whether the microorganism corresponding to the analysis information exists or not; and 
provide a final result as a result of performing the processes (i) and (ii) (see Fig. 9, paragraph 153, in response to the received captured image, the processor 630 outputs a value or a combination of values indicative of presence or absence of an optical aberration in the acquired image. In some embodiments, the processor 630 communicates with a database 650 through a communication link 660. By way on non-limiting example, database 650 can be fed or provided with the optical aberration being identified by processor 630 and retrieve the biological objects which are associated with the detected optical aberrations). 
However, Zemer does not expressly teach visualize the generated analysis information to provide it through a predetermined display unit.
Bachelet teaches that the final analysis result, which is displayed onscreen, may include the presence or suspected presence of parasites, as well as parameters regarding parasites detected, such as: their type or species, parasite load or number, life stage or maturity and any other medically relevant information (see paragraph 267).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zemer by Bachelet for providing the final analysis result, which is displayed onscreen, may include the presence or suspected presence of parasites, as well as parameters regarding parasites detected, as visualize the generated analysis information to provide it through a predetermined display unit. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
However, the combination does not expressly teach (i) a process of supporting a remote reading on the analysis information.
	Tandon teaches that operations may be implemented on hardware remote from see paragraph 386); logic that executes remotely (e.g., on a remote server or even supercomputer) discriminates between different types of leukocyte. As an example, such logic can classify eosinophils, monocytes, lymphocytes, basophils, and neutrophils. Such logic may be implemented as a deep learning convolutional neural network and require relatively large blocks of code and significant processing power (see paragraph 387).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Tandon for providing operations may be implemented on hardware remote from the site where the sample is processed; e.g., on a server or server farm connected by a network to a field device that captures the sample image and logic may be implemented as a deep learning convolutional neural network and require relatively large blocks of code and significant processing power, as a process of supporting a remote reading on the analysis information. Therefore, the combination would provide a deep learning convolutional neural network executed for image analysis on a remote server that could be accessed or read remotely. 

Regarding claim 3 and 14. (Original) The method of claim 1, the combination teaches wherein in the step (a), the microphotographed image is obtained by a whole scan shot of a shooting module that operates in conjunction with the computing apparatus (see Zemer, Fig. 5A, paragraph 136, acquiring the optical image of the illuminated substrate can comprise the step of scanning the sample area or substrate. The scanned area can be the whole sample area or an area of interest).  

Regarding claim 4 and 15. (Original) The method of claim 1, the combination teaches wherein in the step (b), the analysis information includes an existence probability and an existence position of the microorganism (see Zemer, paragraph 87, the one or more optical aberrations identified can then be used to deduce the presence or absence of a biological object or to determine the probability (or confidence level) for such presence or absence of a biological object).  

Regarding claim 5 and 16. (Original) The method of claim 4, the combination teaches the combination teaches wherein the step (b) includes the steps of:
(b1) automatically searching for a microorganism-like suspicious object, which is an object that can be doubted as the microorganism (see Zemer, paragraph 137, the optical aberrations can also be produced by applying different illumination conditions on the sample area or the substrate. If the decision provides a YES result, namely that a suspicious biological object is detected or identified, output signal is produced in following step 150 which indicates that a biological object was detected on the substrate. If the decision provides a NO result, namely, that a suspicious biological was not identified), based on the deep learning model, by the computing apparatus (see Zemer, paragraph 67, the image analysis can be based on one or more of the common practices such as contour detection, image parameter derivatives, shape detection, image reconstruction, segmentation, image differencing, machine learning ); and 
(b2) performing a process of calculating a probability that the microorganism-like suspicious object is microorganism, as the existence probability of the microorganism (see Zemer, paragraph 41 and 140, Following a list of some non-limiting micro-organisms which may be detected and/or identified by the method of the present invention; additional images of the sample area may be required if the optical aberration being identified is insufficient to determine identity of the biological object with sufficient amount of confidence. The confidence level can be represented, for example, by a probability threshold for the presence of the biological object), and a process of generating a position of the microorganism-like suspicious object as the existence position of the microorganism, by the computing apparatus (see Bachelet, paragraph 108).  

Regarding claim 6 and 17, the combination does not expressly teach wherein in the step (c), the visualization of the analysis information is performed by labeling the microorganism corresponding to the analysis information in the microphotographed image and displaying the analysis information (see paragraph 163, 255, and 258, the image processing and computing module may output the results in any of many ways, such as to a display screen interface (e.g., an OLED screen0; the human gold standard labeling procedure includes collecting all or a portion of the samples of a given parasite, or other cell or condition to be classified, from a public repository (e.g., a CDC repository) or other source of imaged microscopy with appropriate label assigned; training procedure of a classification model, according to an 

Regarding claim 7 and 18. (Original) The method of claim 1, the combination teaches wherein in the step (c), the result of the remote reading is received and obtained from at least one expert after the analysis information is visualized and provided (see Bachelet, paragraph 230, classification features and/or the separator may be determined or modified manually or with non -machine-learning analysis algorithms. For example, the human expert knowledge of a trained medical professional may be transcribed into classification features or separator algorithms that may be used independently or to supplement machine-learning based processing).  

Regarding claim 8, the combination does not expressly teach wherein the biological sample has been already dyed before obtaining the microphotographed image of the biological sample (see Tandon, Fig. 1, paragraph 42, a dye coated on at least a portion of the substrate, wherein the dye stains a particular cell type from the biological sample when the biological sample contacts the dye; and a sample capture pathway disposed on the substrate and configured to receive the liquid biological sample onto the substrate and place the biological sample in contact with the dry dye and/or into the capillary tube where it forms a smear suitable for imaging).  

Regarding claim 10. (Original) The method of claim 1, the combination does not expressly teach wherein the biological sample is a vaginal fluid sample of the examinee (see paragraph 9, the biological sample is from sputum or oral fluid, amniotic fluid, blood, a blood fraction, fine needle biopsy samples, urine, semen, stool, vaginal fluid, peritoneal fluid, pleural fluid, tissue explant, organ culture, cell culture, tissue or cell preparation).

Regarding claim 11. (Currently Amended) the combination teaches a computer program comprising instructions that are implemented to cause a computing apparatus to perform the method of claim 1 (see claim 1 above). 


Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemer (PGPUB: 20130071875) in view of Bachelet (PGPUB: 20120169863), and further in view of Twigg (US-PAT-NO: 10803616).

Regarding claim 2 and 13, the combination does not expressly teach further comprising: (e) making an update for the deep learning model based on the final result by the computing apparatus.  
Twigg teaches that the system 700 (e.g., the hand tracking controller 804) may be configured to initialize a convolutional neural network, and perform a forward pass using the first training data. The forward pass includes generating heat map outputs, and determining an error values (e.g., using root mean square (RMS) error) between ground truth outputs as defined by the first training data and the heat maps output by the neural network. After determining the error values, a backward pass is performed to update the neural network model to cause the heat map outputs to be closer to the ground truth outputs. The backward pass may include performing a gradient descent to see Fig. 16, Col. 17, lines 25-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Twigg for providing that after determining the error values, a backward pass is performed to update the neural network model to cause the heat map outputs to be closer to the ground truth outputs, as making an update for the deep learning model based on the final result by the computing apparatus. Therefore, the combination would provide to update the neural network model after the results of determining the error values.


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemer (PGPUB: 20130071875) in view of Bachelet (PGPUB: 20120169863), and further in view of ESHEL (PGPUB: 20200300750).

Regarding claim 9, the combination does not expressly teach wherein the microorganism is Trichomonas.  
ESHEL teaches that the apparatus and methods described herein are used for the detection of an infection by a DNA-carrying pathogen. As such, at least a first dye stains at least the DNA, if present in the sample to thereby provide a first stained area indicative of the presence of the DNA carrying pathogen in the sample. The pathogen may be any infectious microorganism. In some embodiments, the pathogen is a eukaryotic pathogen (see paragraph 235); the pathogen is a eukaryotic pathogen. In accordance with such applications, the pathogen may be a one cell pathogen, such as protozoa. This includes genital protozoa, e.g. Trichomonas vaginalis, nervous system protozoa (see paragraph 236).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by ESHEL for providing the pathogen is a eukaryotic pathogen. In accordance with such applications, the pathogen may be a one cell pathogen, such as protozoa. This includes genital protozoa, e.g. Trichomonas vaginalis, as wherein the microorganism is Trichomonas. Therefore, that the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIN JIA/Primary Examiner, Art Unit 2667